753 N.W.2d 258 (2008)
Patricia A. PAPPAS, Personal Representative of the Estate of Florinda C. Pappas, Deceased, Plaintiff-Appellee,
v.
BORTZ HEALTH CARE FACILITIES, INC., and Warren Geriatric Village, Inc., d/b/a Bortz Health Care of Warren, Defendants-Appellants.
Docket No. 128864. COA No. 251144.
Supreme Court of Michigan.
August 1, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.